Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, and 8-15 are allowed.
Claims 16-19 were cancelled in the Examiner’s Amendment of 02/25/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a process for making a nonwoven comprising subjecting a web to hydroentanglement by directing water jets from a water injection means comprising blocking at least one water jet discontinuously by use of a first blocking member positioned between the water injection means and the fibrous web, wherein the first blocking member moves back and forth along a first axis between a first position where the first blocking member blocks the at least one water jet and a second position where the first blocking member does not block the water jet, and including blocking the at least one water jet not blocked by the first blocking member by use of a second blocking member comprising at least one aperture, wherein the second blocking member moves back and forth along a second axis, not parallel to the first axis, between a third position where the second blocking member blocks the at least one water jet not blocked by the first blocking member and a fourth position where the second blocking member does not block the water jet not blocked by the first blocking member, wherein the areas of the nonwoven comprising hydroentangled fibers are discrete in a machine direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed 03/31/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. 
Specifically, JP 2016106185 does not include any statement of relevance or translation. It is noted that the IDS form indicates that an English language translation is attached (box T5), however no such translation was received.  The EFS Acknowledgement Receipt lists this document (no. 9) as a 26 page document. All 26 pages were received, but the 26 pages do not include a translation (or statement of relevance).  Accordingly, this document has been lined through on the IDS and has not considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732